 


109 HR 1747 IH: For the relief of Veronica Mitina Haskins.
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 1747 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Veronica Mitina Haskins. 
 
 
1.Immediate relative status for Veronica Mitina Haskins 
(a)In generalVeronica Mitina Haskins shall be classified as a child under section 101(b)(1)(F) of the Immigration and Nationality Act for purposes of approval of a relative visa petition filed under section 204 of such Act by her adoptive parent and the filing of an application for an immigrant visa or adjustment of status. 
(b)Adjustment of statusIf Veronica Mitina Haskins enters the United States before the filing deadline specified in subsection (c), she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the petition and the application for issuance of an immigrant visa or the application for adjustment of status are filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Veronica Mitina Haskins, the Secretary of State shall instruct the proper officer to reduce by 1, for the current or next following fiscal year, the worldwide level of family-sponsored immigrants under section 201(c)(1)(A) of the Immigration and Nationality Act. 
(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Veronica Mitina Haskins shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 
2.Eligibility for citizenshipFor purposes of section 320 of the Immigration and Nationality Act, Veronica Mitina Haskins shall be considered to have satisfied the requirements applicable to adopted children under section 101(b)(1) of such Act. 
 
